Exhibit 10(g)

AMENDMENT NO. 2
TO
THE TORO COMPANY

SUPPLEMENTAL BENEFIT PLAN

(FORMERLY KNOWN AS

THE TORO COMPANY

SUPPLEMENTAL MANAGEMENT RETIREMENT PLAN)

This revised and renamed Amendment No. 2 is made to The Toro Company
Supplemental Management Retirement Plan (herein renamed The Toro Company
Supplemental Benefit Plan), as previously amended and restated effective July
27, 1998 (the “Plan”).  All defined terms shall have the meanings set forth in
the Plan.  This Amendment is effective October 16, 2006, unless otherwise stated
herein.  In no event will this Amendment apply to any amounts earned and vested
as of December 31, 2004.  All provisions of the Plan not amended by this
Amendment shall remain in full force and effect.

1.                                      Section 3.3 shall be amended to read as
follows:

3.3          Earnings on Amounts Credited

(a)           Amounts credited to a Participant’s Article III account shall be
credited with earnings at a rate and in a manner authorized by the Committee
from time to time, provided that beginning January 1, 2007, and until changed by
subsequent action of the Committee, the earnings rate for all Participants
(except as otherwise provided in (b) below) shall be based on a Participant’s
selection from the following funds:

American Century Large Company Value
American Funds Growth Fund of America
Artisan Mid Cap
Fidelity Diversified International
ICM Small Company
JPMorgan Mid Cap Value
JPMorgan Prime Money Market Fund
Alger Small Cap Growth Institutional I
Vanguard Total Bond Index
Vanguard Institutional Index

Prior to a Change in Control, the method for determining the earnings rate may
be changed at any time, at the discretion of the Company.  After a Change in
Control, the Trustee shall have authority to change the method for determining
the earnings rate.

(b)           Notwithstanding the foregoing provisions, all current Participants
shall be given a one-time election, until October 31, 2006, either:


--------------------------------------------------------------------------------


(i)                                     To allocate all funds in all accounts,
past and future, so that the earnings rate is based on the Wells Fargo Stable
Return Fund measure; or

(ii)                                  To allocate all funds in all accounts,
past and future, so that the earnings rate is based on the rate of return from
one or more of the funds provided for in (a) above.

If such a Participant does not make an election, the earnings rate applicable to
all of such Participant’s accounts, past and future, shall be based on the Wells
Fargo Stable Return Fund measure.

2.                                      The third sentence of Section 6.2, the
third sentence, second paragraph, of Section 6.4 and the third sentence of
Section 6.5 shall be amended as follows:

A Participant may change his or her election at any time up to one year before
the date of the Participant’s retirement from the Company.

3.                                      A new Section 6.9 shall be added as
follows:

6.9          Limitation on Election of Distribution Method

Effective January 1, 2008, a Participant may change his or her election of
distribution method only one time after making an initial election with respect
to distribution of any accounts under this Plan.

4.                                      Effective as of January 1, 2005 a new
Section 7.5 shall be added as follows:

7.5          Section 409A

The Plan is intended to comply with Section 409A of the Code and any official
regulations or other guidance issued thereunder, to the extent Section 409A is
applicable to the Plan.  Notwithstanding any other provision of the Plan, the
Plan shall be interpreted, operated and administered in a manner consistent with
such intention, and shall be deemed to be amended (and any deferrals and
distributions thereunder shall be deemed to be modified) to the extent the
Company deems necessary to comply with Section 409A and any official regulations
or other guidance issued thereunder and to avoid (a) the predistribution
inclusion in income of amounts deferred under the Plan and (b) the imposition of
any additional tax or interest with respect thereto.

5.                                      Effective November 30, 2006, the name of
the Plan is changed to “The Toro Company Supplemental Benefit Plan,” and all
references to the Plan shall be modified accordingly.


--------------------------------------------------------------------------------


 

*  *  *

The Company has caused this Amendment to be executed on the date indicated
below.

 

THE TORO COMPANY

 

 

 

 

 

 

 

 

 

Dated:

3/12/2007

 

By:

/s/ J. Lawrence McIntyre

 

 

 

Its: Vice President, Secretary and General Counsel

 

 

 


--------------------------------------------------------------------------------